UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                 )
                                          )
              v.                          )   Criminal Action No. 08-93 (RJL)
                                          )
JOHN STAGLIANO, et al.,                   )
                                          )
                     Defendants.          )




                                         ORDER                                 ~

       F or the reasons set forth in the Memorandum Opinion, it is this   I,   day of

February, 2010, hereby


       ORDERED that the defendants' respective Motions to Dismiss Indictment [# 17,

20, 21J are DENIED; it is further


       ORDERED that defendant John Stagliano's Motion to Join All Other Defendants'

Motions [#21] is GRANTED; it is further


       ORDERED that defendant John Stagliano'S Motion for Open Public Trial [#21J

remains under advisement; and it is further
       ORDERED that, if they choose to do so, the defendants may submit motions for

interlocutory appeal no later than five business days from the date of this Order, and the

government shall have no more than fourteen days to respond.


       SO ORDERED.
                                                  "A




                                           ~ United States District Judge




                                            2